Citation Nr: 1504770	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a cervical spine condition.

2. Entitlement to service connection for headaches, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, June 2007 to November 2008, and April 2009 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Subsequently, the claims file was transferred to the RO in Denver, Colorado.

The Board notes that the statement of the case was originally mailed in January 2012.  However, it was later sent to the Veteran's correct address in March 2012 and the Veteran was granted 60 days to file his substantive appeal (VA Form 9).  Thus, the Veteran's April 2012 Form 9 was timely and the January 2011 rating decision is not final.  Accordingly, the Board will proceed with appellate review.


FINDINGS OF FACT

1. The Veteran's degenerative disc disease of the cervical spine was incurred in service.

2. The Veteran's headache disorder first manifested in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In a September 2005 VA treatment note, just six months after his separation from his second period of service, the Veteran reported that he had been having more headaches since returning from Iraq.

Just two months after his separation from his fourth period of service, a July 2010 private treatment facility's magnetic resonance imaging (MRI) report diagnosed the Veteran with mild posterior disc bulges at C3-4 and C6-7 levels with mild to moderate foraminal narrowing at both levels.  In a March 2011 VA treatment record (10 months after his separation from service), the Veteran was diagnosed with headaches by his physician.  Both of these diagnoses are confirmed and repeated in almost all of the Veteran's subsequent VA treatment records.  More specifically, an October 2011 VA treatment record lists his diagnoses as including headaches and ongoing cervicalgia with right-sided trapezius muscle tenderness.  In addition, the February 2014 VA examination report diagnoses the Veteran with headaches/migraines as well as equivocal very small right foraminal disc protrusion at C6-C7.  Thus, the Veteran currently has both a cervical spine condition as well as headaches (including migraine headaches).

A December 2010 VA treatment record reflects the Veteran's report that his neck pain started while he was on active duty in 2004 and worsened during his tour of duty in 2009.  He also reported that the pain had gradually worsened, despite being released from active duty.  The March 2011 VA treatment record reflects that the Veteran reported suffering from headaches and migraine headaches since his tour of duty in 2009.

In April 2012, two fellow service members who served with the Veteran on his last tour of active duty testified that they saw the Veteran experiencing migraines during the period between April 2009 and May 2010.

Given the findings of chronic cervical spine and headache disorders just months after the Veteran's separation from service, in addition to both the Veteran's and other lay individuals' statements describing the onset of the Veteran's symptoms during service, the Board resolves doubt in the Veteran's favor and finds that service connection for a cervical spine disorder and a headache disorder is warranted.  

The Board notes that the July 2010 VA examination report reflects the examiner's opinions that it is less likely than not that the Veteran's cervical spine condition was present during service.  However, the July 2010 VA examiner's opinion was based upon his reasoning that the service treatment records revealed no treatment for a neck disorder.  The examiner did not take into account the credible statements of the Veteran concerning the in-service onset of his symptoms.  Thus, the July 2010 VA examiner's opinion lacks probative value.  

The evidence is in at least a state of equipoise regarding the manifestation of the Veteran's cervical spine condition and headaches in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for a cervical spine condition and headaches is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is granted.

Entitlement to service connection for headaches, to include migraine headaches, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


